(GUY CARPENTER LOGO) [w82113w8211301.gif]   Exhibit 10.10

UMBRELLA QUOTA SHARE AND EXCESS CESSIONS REINSURANCE CONTRACT
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
Wilkes-Barre, Pennsylvania

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  1 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
UMBRELLA QUOTA SHARE AND EXCESS CESSIONS REINSURANCE CONTRACT
TABLE OF CONTENTS

          Article       Page    
Preamble
  4
1
  Business Covered   4
2
  Retention and Limit   5
3
  Term   5
4
  Special Termination   6
5
  Territory   7
6
  Exclusions   7
7
  Special Acceptance   13
8
  Premium   13
9
  Ceding Commission   14
10
  Reports and Remittances   14
11
  Definitions   15
12
  Excess Terrorism Recovery   17
13
  Extra Contractual Obligations/Excess of Policy Limits   17
14
  Net Retained Liability   18
15
  Original Conditions   19
16
  No Third Party Rights   19
17
  Notice of Loss and Loss Settlements   19
18
  Salvage and Subrogation   19
19
  Late Payments   20
20
  Offset   21
21
  Currency   21
22
  Unauthorized Reinsurance   21
23
  Taxes   23
24
  Access to Records   24
25
  Confidentiality   24
26
  Indemnification and Errors and Omissions   25
27
  Insolvency   26
28
  Arbitration   27
29
  Service of Suit   28
30
  Severability   29
31
  Governing Law   29
32
  Entire Agreement   30
33
  Non-Waiver   30
34
  Intermediary   30
35
  Mode of Execution   30
 
  Company Signing Block   32

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  2 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
UMBRELLA QUOTA SHARE AND EXCESS CESSIONS REINSURANCE CONTRACT
TABLE OF CONTENTS

          Attachments     Page    
      Nuclear Incident Exclusion Clause — Liability - Reinsurance — U.S.A.
  33  

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  3 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
UMBRELLA QUOTA SHARE AND EXCESS CESSIONS REINSURANCE CONTRACT
(the “Contract”)
issued to
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
Wilkes-Barre, Pennsylvania
(collectively, the “Company”)
by
THE SUBSCRIBING REINSURER(S) IDENTIFIED
IN THE INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED TO AND FORMING PART OF THIS CONTRACT
(the “Reinsurer”)
Whenever the word “Company” is used in this Contract, such term shall mean each
and all affiliated companies which are or may hereafter be under common control
provided notice be given to the Reinsurer of any newly-affiliated companies
which may hereafter come under common control as soon as practicable, with full
particulars as to how such affiliation is likely to affect this Contract. In the
event that either party maintains that such affiliation calls for altering the
terms of this Contract and an agreement for alteration not being arrived at,
then the Business Covered of such newly-affiliated company is covered at
existing terms for a period not to exceed 90 days after notice by either party
that it does not wish to cover the business of the newly-affiliated company at
the existing terms.
ARTICLE 1
BUSINESS COVERED
This Contract is to indemnify the Company in respect of the liability that may
accrue to the Company as a result of loss or losses under Policies classified by
the Company as Umbrella Liability, in force at the inception of this Contract,
written or renewed during the term of this Contract by or on behalf of the
Company, subject to the terms and conditions herein contained.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  4 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
ARTICLE 2
RETENTION AND LIMIT
Quota Share
The Company shall cede, and the Reinsurer shall accept as reinsurance, a 75%
share of all business reinsured hereunder up to a maximum cession of Ultimate
Net Loss of $750,000 (being 75% of $1,000,000) each loss, each Policy. The
Reinsurer shall pay to the Company the Reinsurer’s quota share of Loss
Adjustment Expense covered under this Contract.
First Excess of Loss
The Reinsurer shall be liable in respect of each loss, each Policy, for the
Ultimate Net Loss over and above an initial Ultimate Net Loss of $1,000,000 each
loss, each Policy, subject to a limit of liability to the Reinsurer of
$4,000,000 each loss, each Policy.
Second Excess of Loss
The Reinsurer shall be liable in respect of each loss, each Policy, for the
Ultimate Net Loss over and above an initial Ultimate Net Loss of $5,000,000 each
loss, each Policy, subject to a limit of liability to the Reinsurer of
$5,000,000 each loss, each Policy.
Notwithstanding the other provisions of this Article, the Reinsurer’s liability
for all Loss Occurrences commencing during the term of this Contract resulting
from Acts of Terrorism shall be limited to $1,000,000.
ARTICLE 3
TERM

A.   This Contract is effective at 12:01 a.m., Eastern Standard Time, January 1,
2011, and shall remain in effect until 12:01 a.m., Eastern Standard Time,
January 1, 2012, applying to losses occurring during the term of this Contract.
  B.   At expiration of this Contract, the Reinsurer shall remain liable for all
Policies covered by this Contract that are in force at expiration, until the
termination, expiration or renewal of such Policies, whichever occurs first.  
C.   However, at expiration of this Contract, the Company shall have the option
to require a return of the ceded unearned premium, net of ceding commission, as
of the date of expiration, on business in force at that date, in which event the
Reinsurer shall be released from liability for losses occurring after
expiration.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  5 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

D.   In the event this Contract expires on a run-off basis, the Reinsurer’s
liability hereunder shall continue if the Company is required by statute or
regulation to continue coverage, until the earliest date on which the Company
may cancel the Policy.

ARTICLE 4
SPECIAL TERMINATION

A.   The Company may terminate a Subscribing Reinsurer’s percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event of any of the following circumstances:

  1.   The Subscribing Reinsurer ceases underwriting operations.     2.   A
state insurance department or other legal authority orders the Subscribing
Reinsurer to cease writing business, or the Subscribing Reinsurer is placed
under regulatory supervision.     3.   The Subscribing Reinsurer has become
insolvent or has been placed into liquidation or receivership (whether voluntary
or involuntary), or there have been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, trustee in
bankruptcy, or other agent known by whatever name, to take possession of its
assets or control of its operations.     4.   The Subscribing Reinsurer’s
policyholders’ surplus (or the equivalent under the Subscribing Reinsurer’s
accounting system) as reported in such financial statements of the Subscribing
Reinsurer as designated by the Company, has been reduced by 20% of the amount
thereof at any date during the prior 12-month period (including the period prior
to the inception of this Contract).     5.   The Subscribing Reinsurer has
merged with or has become acquired or controlled by any company, corporation, or
individual(s) not controlling the Subscribing Reinsurer’s operations at the
inception of this Contract.     6.   The Subscribing Reinsurer has retroceded
its entire liability under this Contract without the Company’s prior written
consent, except for retrocessions to members of the Subscribing Reinsurer’s
holding company group.     7.   The Subscribing Reinsurer has been assigned an
A.M. Best’s rating of less than “A-” and/or an S&P rating of less than “BBB+.”
However, as respects Underwriting Members of Lloyd’s, London, a Lloyd’s Market
Rating of less than “A-” by A.M. Best and/or less than “BBB+” by S&P shall
apply.

B.   Termination shall be effected on a run-off or cut-off basis as set forth in
the Term Article, at the sole discretion of the Company. The reinsurance premium
due the Subscribing Reinsurer hereunder (including any minimum reinsurance
premium) shall be pro rated

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  6 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

    based on the period of the Subscribing Reinsurer’s participation hereon, and
the Subscribing Reinsurer shall immediately return any excess reinsurance
premium received. Reinstatement premium, if any, shall be calculated based on
the Subscribing Reinsurer’s reinsurance premium earned during the period of the
Subscribing Reinsurer’s participation hereon.

C.   Additionally, in the event of any of the circumstances listed in paragraph
A of this Article, the Company shall have the option to commute the Subscribing
Reinsurer’s liability for losses on Policies covered by this Contract. In the
event the Company and the Subscribing Reinsurer cannot agree on the commutation
amount, they shall appoint an actuary and/or appraiser to assess such amount and
shall share equally any expense of the actuary and/or appraiser. If the Company
and the Subscribing Reinsurer cannot agree on an actuary and/or appraiser, the
Company and the Subscribing Reinsurer each shall nominate three individuals, of
whom the other shall decline two, and the final appointment shall be made by
drawing lots. Payment by the Subscribing Reinsurer of the amount of liability
ascertained shall constitute a complete and final release of both parties in
respect of liability arising from the Subscribing Reinsurer’s participation
under this Contract.   D.   The Company’s option to require commutation under
paragraph C above shall survive the termination or expiration of this Contract.

ARTICLE 5
TERRITORY
The territorial limits of this Contract shall be identical with those of the
Company’s Policies.
ARTICLE 6
EXCLUSIONS

A.   This Contract shall not cover:

  1.   Reinsurance treaty business, including pro rata and excess of loss,
assumed by the Company, but not to include business from affiliated companies;  
  2.   Business written on a co-indemnity basis not controlled by the Company;  
  3.   Loss or liability excluded by the provisions of the “Nuclear Incident
Exclusion Clause — Liability — Reinsurance — USA” attached to and forming part
of this Contract;     4.   Liability assumed by the Company as a member of a
Syndicate, Pool or Underwriting Association; however, this does not apply to
participation in assigned risk plans;     5.   Any liability of the Company
arising by contract, operation of law, or otherwise, from its participation or
membership, whether voluntary or involuntary, in any insolvency

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  7 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

      fund. “Insolvency Fund” includes any guaranty fund, insolvency fund, plan,
pool, association, fund or other arrangement, howsoever denominated, established
or governed, which provides for any assessment of or payment or assumption by
the Company of part or all of any claim, debt, charge, fee, or other obligation
of an insurer, or its successors or assigns, which has been declared by any
competent authority to be insolvent, or which is otherwise deemed unable to meet
any claim, debt, charge, fee or other obligation in whole or in part;     6.  
Financial Guarantee and Insolvency;     7.   Loss resulting from an Act of
Terrorism that involves the use, release, or escape of nuclear materials, or
directly or indirectly results in nuclear reaction or radiation or radioactive
contamination, or that is carried out by means of the dispersal or application
of pathogenic or poisonous biological or chemical materials that are released;  
  8.   Regarding interests which at time of loss or damage are on shore, any
loss or damage which is occasioned by war, invasion, hostilities, acts of
foreign enemies, civil war, rebellion, insurrection, military or usurped power,
or martial law or confiscation by order of any government or public authority.
This War Exclusion Clause shall not however, apply to interests which at time of
loss or damage are within the territorial limits of the United States of America
(comprising the 50 states of the Union and the District of Columbia and
including bridges between the U.S.A. and Mexico, provided they are under United
States ownership), Canada, St. Pierre and Miquelon, provided such interests are
insured under Policies, endorsements, or binders containing a standard war or
hostilities or warlike operations exclusion clause;     9.   Public Utilities;  
  10.   Pharmaceutical and Medical Device Manufacturers;     11.   Operation,
navigation, or handling of ships, or vessels owned by the insured other than:

  a.   Yachts, small pleasure crafts, sports fishing vessels, and     b.  
Vessels operating exclusively in inland and/or coastal waters where legal
liability on such vessels is incidental to the coverage provided either under a
general liability Policy or under a comprehensive form of a Policy;

  12.   Ownership, maintenance or use of aircraft and aircraft flight
operations, but this exclusion does not apply to Workers’
Compensation/Employers’ Liability coverage;     13.   Repair, cleaning or
demolition of any vessel or barge used as petroleum tanker;

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  8 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  14.   Loss or liability excluded by whichever standard Insurance Services
Office pollution exclusion(s) is included in the Policy under which such loss or
liability arises.         Notwithstanding the above, the Reinsurer agrees that
this exclusion shall not apply to original Policies written in any state where
the Standard ISO Pollution Exclusion(s) have not been approved or are not
permitted to be included in or attached to original Policies.         Further,
the Reinsurer agrees that this exclusion shall not apply in any case where the
Company has attached the Standard ISO Pollution Exclusion(s) to an original
Policy but has sustained a loss as a result of that exclusion being deemed
invalid or inapplicable by a court of law.         Notwithstanding all of the
foregoing, the Reinsurer agrees that this exclusion does not apply to
environmental restoration coverage provided under an MCS-90 Endorsement attached
to a commercial automobile Policy written in accordance with the Motor Carrier
Act of 1980.         Furthermore, the Reinsurer agrees that this exclusion does
not apply to overspraying of anhydrous ammonia, fertilizers and agricultural
chemicals, nor shall this exclusion apply to operations involving anhydrous
ammonia, liquefied petroleum gas (LPG), or propane (including the transportation
thereof) where the Company has attached the Solutions 2000 Liability PMAG-16
Pollution Exclusion Amendment to an original Policy. Furthermore, this exclusion
does not apply to pollutants from mobile equipment where the Company has
attached the Solutions 2000 Liability PMAG-16 Pollution Exclusion Amendment to
an original Policy.         Furthermore, the Reinsurer agrees that this
exclusion does not apply to overspraying of anhydrous ammonia, fertilizers and
agricultural chemicals, nor shall this exclusion apply to operations involving
anhydrous ammonia, liquefied petroleum gas (LPG), or propane (including the
transportation thereof) where the Company has attached the Solutions 2000
Liability PMAG-18 Pollution Exclusion Amendment to an original Policy.
Furthermore, this exclusion does not apply to pollutants from a covered auto
where the Company has attached the Solutions 2000 Liability PMAG-18 Pollution
Exclusion Amendment to an original Policy.         Furthermore, the Reinsurer
agrees that this exclusion does not apply to operations meeting all standards of
any statute, ordinance, regulation or license requirement of any federal, state
or local government which apply to those operations, where the Company has
attached the Solutions 2000 Liability PMAG-04 “Pesticide or Fertilizer
Applicator Amended Exclusions with Amendment of Limits of Insurance” to an
original Policy. Furthermore, this exclusion does not apply to fields on which
the insured, or any contractor or subcontractor working on the behalf of the
insured, is performing operations, where the Company has attached the Solutions
2000 Liability

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  9 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

      PMAG-04 “Pesticide or Fertilizer Applicator Amended Exclusions with
Amendment of Limits of Insurance” to an original Policy.     15.   Manufacture,
handling, transit or use of explosives, unless incidental to routine agriculture
operation;     16.   Manufacture of liquefied petroleum gas or petroleum;    
17.   Buses other than buses used to transport employees of the insured or
property;     18.   Loss or liability, whether direct or indirect, arising from
the hazard of asbestos including the manufacturing, mining, storage,
distribution, transportation, fabrication, installation or removal of asbestos
or products containing asbestos;     19.   All mining operations;     20.  
Products guarantee and/or recall and/or integrity impairment when written as
such;     21.   Blasting;     22.   Nursing Homes;     23.   All Workers’
Compensation business classified by the Company as Employee Leasing
Corporations, Professional Employment Organizations (PEOs), Temporary Agencies,
Police, Firefighters and EMT Workers, whether professional or volunteer;     24.
  Policies issued as excess coverage, other than insurance over a self-insured
retention;     25.   Manufacturing of fireworks, fuses, nitroglycerine,
celluloid and pyroxylin;     26.   Concerns when engaged in the demolition of
buildings more than three stories in height except the insured’s own structures;
    27.   Operation of animal shows, riding academies, circuses, carnivals,
amusement parks or amusement devices; equestrian exposures of guides and
outfitters are not excluded;     28.   Municipalities, when written as such, but
this exclusion does not apply as respects:

  a.   School districts;     b.   Municipally-owned buildings or properties;    
c.   Municipalities named as an additional insured;

  29.   Auto Liability:

  a.   As a taxicab, public livery or bus;

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  10 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  b.   Public emergency vehicles such as fire trucks or police cars;     c.  
Ambulances;     d.   Rent-a-car and leasing operations;     e.   Vehicles
carrying passengers for hire or reward;     f.   Automobiles used in organized
speed contests including but not limited to racing, rallies, and speed trials;  
  g.   As a long haul public freight carrier or common carrier, except for
incidental hauling of goods of others;

      However, this exclusion shall not exclude automobiles, buses and/or vans
used to transport hotel/hospitality guests;     30.   Products Liability:

  a.   The manufacture, sale or retail or wholesale distribution of aircraft,
aircraft parts;     b.   The manufacture of extracts, drugs, medicines,
cosmetics or hair, scalp or skin preparations;     c.   The manufacture of
automobiles, buses, trucks and trailers, recreational vehicles, motorcycles or
the manufacture of components critical to vehicle safety;     d.   Products
liability written without an annual aggregate limit;

  31.   Malpractice or Professional Liability, except:

  a.   Druggists’ Liability;     b.   Printers’ Liability;     c.   Barbers’ and
Beauticians’ Liability (including nail salons);     d.   Agricultural
Consultants’ Liability;     e.   Funeral Directors’ or Morticians’ Professional
Liability;     f.   Pastoral Professional Liability written in conjunction with
a liability risk;     g.   Incidental malpractice written in conjunction with a
liability risk;     h.   Opticians;

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  11 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  i.   Hearing Aid Providers;     j.   Florists;     k.   Veterinarians;     l.
  Animal Services;

  32.   Bridge construction when over three stories, over navigable waters, or
over 100 feet in length;     33.   Construction or maintenance of tunnels or
subways more than 50 feet in length, dams, levees, cofferdams (except dams and
levees constructed on farm premises which are incidental to farm operations), or
with respect to business classified as commercial business, towers over two
stories high;     34.   Elevator construction and installation, except
construction or installation of grain elevator facilities or related equipment;
    35.   Occupational Accident when written as such;     36.   As respects
Workers’ Compensation, and not Commercial General Liability Coverage, risks
having maritime exposures or exposures including but not limited to:

  a.   Risks subject to the U.S. Longshore and Harbor Worker’s Compensation Act
(except incidental which is defined as less than 10% of Workers Compensation
Policy premium);     b.   Operation of docks, quays, wharves, or drydocks;    
c.   Operations subject to the Jones Act;     d.   Operations subject to the
Outer Continental Shelf Act;

  37.   Roofing Contractors;     38.   Scaffolding installations (except
residential and commercial up to three stories);     39.   Tower, steeple,
chimney, or shaft construction and work.

B.   If any business falling within the scope of one or more of the exclusions
is assigned to the Company under an Assigned Risk Plan, such exclusion(s) shall
not apply to the portion of the limits of liability prescribed by the Assigned
Risk Plan which come within the Company’s retention and limits of liability of
the Reinsurer.   C.   If without the knowledge and contrary to the instructions
of its supervisory underwriting personnel, insurance coverages are provided
involving one or more of the above

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  12 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

    exclusions, except A(1), A(2), A(3), A(4), A(5), A(6), A(7), A(8), A(10),
A(14), A(15), A(18), A(23), and A(24) either by an inadvertent acceptance or by
an existing insured extending its operations, the reinsurance coverage provided
hereunder shall apply from inception and for a period of 30 days or longer if
required by law, but not to exceed the lesser of 18 months or Policy anniversary
after said supervisory underwriting personnel receives knowledge thereof and
promptly notifies the Reinsurer upon discovery.   D.   Any exclusion listed
above other than exclusions A(1), A(2), A(3), A(4), A(5), A(6), A(7), A(8),
A(10), A(14), A(15), A(18), A(23), and A(24), shall be automatically waived as
respects a Policy issued by the Company on a risk with respect to which only a
minor or incidental part of the operations covered involves the exclusion. An
incidental part of an insured’s regular operations shall mean not greater than
10% of the insured’s regular operations.

ARTICLE 7
SPECIAL ACCEPTANCE
Business that is not within the scope of this Contract may be submitted to
Hannover Rückversicherung AG (the “Lead Reinsurer”) for special acceptance
hereunder, and such business, if accepted by the Lead Reinsurer shall be covered
hereunder, subject to the terms and conditions of this Contract, except as
modified by the special acceptance. Any special acceptance agreed to by the Lead
Reinsurer shall be binding on all Subscribing Reinsurers hereon. The Lead
Reinsurer shall be deemed to have accepted a risk, if it has not responded
within five days after receiving the underwriting information on such risk. Any
renewal of a special acceptance agreed to for a predecessor contract to this
Contract shall automatically be covered hereunder.
ARTICLE 8
PREMIUM
Quota Share
The Company shall cede to the Reinsurer its exact proportion of the Gross Net
Written Premium Income accounted for by the Company.
First Excess of Loss
The Company shall cede to the Reinsurer a premium equal to the Gross Net Written
Premium Income allocated by the Company to limits reinsured under the First
Excess of Loss coverage of this Contract.
Second Excess of Loss

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  13 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
The Company shall cede to the Reinsurer a premium equal to the Gross Net Written
Premium Income allocated by the Company to limits reinsured under the Second
Excess of Loss coverage of this Contract.
ARTICLE 9
CEDING COMMISSION
The Reinsurer shall allow the Company a commission on all premiums ceded to the
Reinsurer hereunder as follows:

         
Quota Share:
    32.0 %
 
       
First Excess:
    32.0 %
 
       
Second Excess:
    30.0 %

The Company shall allow the Reinsurer return commission on return premiums at
the same rate.
ARTICLE 10
REPORTS AND REMITTANCES

A.   As soon as practicable after the inception of this Contract, the Company
shall report and pay to the Reinsurer the Reinsurer’s share of the unearned
premium subject to this Contract, less any ceding commission, as of the
inception date of inception.   B.   The Company shall report reinsurance
cessions to the Reinsurer in writing on a quarterly bordereau by individual
Policy or quarterly account (the “Report”). Each Report shall be submitted
within 15 days after the end of the quarter covered by the Report. Each Report
shall specify the following information by individual Policy, to the extent that
such information is available to the Company:

  1.   Policy limits;     2.   Named Insured;     3.   Policy Number;     4.  
Premium written for the first $1,000,000 of limits;     5.   Premium written for
limits greater than $1,000,000; if any     6.   Effective/Expiration Date.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  14 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

C.   In addition to the information required by paragraph A above, the Report
shall also reflect the total premiums written and ceding commission thereon
during the quarter covered by the Report.   D.   Reinsurance premium due the
Reinsurer shall be payable with the Report.

ARTICLE 11
DEFINITIONS

A. 1.   “Ultimate Net Loss” means the actual loss, as respects Umbrella
Liability Coverage, paid by the Company or which the Company becomes liable to
pay, such loss to include 90% of any Extra Contractual Obligation and 90% of any
Loss in Excess of Policy Limits as defined in the Extra Contractual
Obligations/Excess of Policy Limits Article, but excluding Loss Adjustment
Expense, which shall be handled in accordance with subparagraph (4) below.    
2.   The Company shall be deemed to be “liable to pay” a loss when a judgment
has been rendered that the Company does not plan to appeal, and/or the Company
has obtained a release, and/or the Company has accepted a proof of loss.     3.
  Nothing in this clause shall be construed to mean that losses are not
recoverable hereunder until the Company’s “Ultimate Net Loss” has been
ascertained.     4.   The Reinsurer shall pay to the Company the Reinsurer’s
proportion of Loss Adjustment Expense in the ratio that the Reinsurer’s loss
payment bears to the total Ultimate Net Loss. However, expense incurred in
obtaining salvages or recoveries, or in the reduction or reversal of any award
or judgment, shall be apportioned between the Company and the Reinsurer in the
proportion that each benefits from such salvage, recovery, reduction, or
reversal. Such payment shall be in addition to the limits stated in the
Retention and Limit Article.

B.   “Loss Adjustment Expense” means costs and expenses incurred by the Company
in connection with the investigation, appraisal, adjustment, settlement,
litigation, defense or appeal of a specific claim or loss, or alleged loss,
including but not limited to:

  1.   court costs;     2.   costs of supersedeas and appeal bonds;     3.  
monitoring counsel expenses;     4.   legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto,
including but not limited to declaratory judgment actions, provided that the
Reinsurer’s liability hereunder for the expense and costs described in this
subparagraph (4) shall not exceed $500,000, any one Loss Occurrence;

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  15 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  5.   post-judgment interest;     6.   pre-judgment interest, unless included
as part of an award or judgment;     7.   a pro rata share of salaries and
expenses of Company field employees, calculated in accordance with the time
occupied in adjusting such loss, and expenses of other Company employees who
have been temporarily diverted from their normal and customary duties and
assigned to the field adjustment of losses covered by this Contract; and     8.
  subrogation, salvage and recovery expenses.

    “Loss Adjustment Expense” does not include salaries and expenses of the
Company’s employees, except as provided in subparagraph (7) above, and office
and other overhead expenses.   C.   “Gross Net Written Premium Income” means
gross written premium of the Company for the classes of business reinsured
hereunder, less return premiums and less written premiums ceded by the Company
for reinsurance that inures to the benefit of this Contract.   D.   “Policy”
means any binder, policy, or contract of insurance or reinsurance issued,
accepted or held covered provisionally or otherwise, by or on behalf of the
Company.   F.   “Act of Terrorism” shall mean any act, including both Certified
Acts of Terrorism in accordance with the Terrorism Risk Insurance Act of 2002,
the Terrorism Risk Insurance Extension Act of 2005 and the Terrorism Risk
Insurance Program Reauthorization Act of 2007 and any subsequent extension and
those not certified in respect of action, or threat of action designed to
influence the government de jure or de facto of any nation or any political
division thereof, or in pursuit of any political, religious, ideological or
similar purpose to intimidate the public or a section of the public of any
nation by any person or group(s) of persons whether acting alone or on behalf of
or in connection with any organization(s) or government(s) de jure or de facto
and which:

  1.   involves violence against one or more persons; or     2.   involves
damage to property; or     3.   endangers life other than that of the person
committing the action; or     4.   creates a risk to health or safety of the
public or a section of the public; or     5.   is designed to interfere with or
to disrupt an electronic system; or     6.   involves loss, damage, cost, or
expense directly or indirectly caused by, contributed to by, resulting from, or
arising out of or in connection with any action in controlling, preventing,
suppressing, retaliating against, or responding to any Act of Terrorism.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  16 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

    Loss or damage occasioned by riot, strikes, civil commotion, vandalism or
malicious mischief as those terms have been interpreted by United States Courts
to apply to insurance Policies shall not be construed to be Acts of Terrorism.

ARTICLE 12
EXCESS TERRORISM RECOVERY

A.   A pro rata share of the amount, if any, by which financial assistance paid
to the Company under the Terrorism Risk Insurance Act of 2002 as amended
(“TRIA”) for Acts of Terrorism occurring during any one Program Year, combined
with the Company’s total private-sector reinsurance recoveries for such Acts of
Terrorism, exceeds the amount of Insured Losses paid by the Company for such
Acts of Terrorism, shall be reimbursed by the Company to the Reinsurer. Such pro
rata share shall be calculated by dividing:

  1.   the Reinsurer’s payment under this Contract of Insured Losses for the
Program Year; by     2.   the Company’s total private-sector reinsurance
recoveries arising from all Act(s) of Terrorism covered under TRIA during the
Program Year.

B.   Payment shall be made as promptly as possible after the Company’s receipt
of any recovery in excess of its Insured Losses. The Company shall provide the
Reinsurer with all necessary data respecting the transactions covered under this
Article.   C.   Such payment to the Reinsurer shall apply unless disallowed by
the U.S. Department of the Treasury.   D.   “Act of Terrorism”, “Insured Losses”
and “Program Year” shall follow the definitions provided in TRIA.

ARTICLE 13
EXTRA CONTRACTUAL OBLIGATIONS/EXCESS OF POLICY LIMITS

A.   This Contract shall cover Extra Contractual Obligations, as provided in the
definition of Ultimate Net Loss and the Retention and Limit Article. “Extra
Contractual Obligations” shall be defined as those liabilities not covered under
any other provision of this Contract and that arise from the handling of any
claim on business covered hereunder, such liabilities arising because of, but
not limited to, the following: failure by the Company to settle within the
Policy limit, or by reason of alleged or actual negligence, fraud or bad faith
in rejecting an offer of settlement or in the preparation of the defense or in
the trial of any action against its insured or reinsured or in the preparation
or prosecution of an appeal consequent upon such action.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  17 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

B.   This Contract shall cover Loss in Excess of Policy Limits, as provided in
the definition of Ultimate Net Loss and the Retention and Limit Article. “Loss
in Excess of Policy Limits” shall be defined as Loss in excess of the Policy
limit, having been incurred because of, but not limited to, failure by the
Company to settle within the Policy limit or by reason of alleged or actual
negligence, fraud or bad faith in rejecting an offer of settlement or in the
preparation of the defense or in the trial of any action against its insured or
reinsured or in the preparation or prosecution of an appeal consequent upon such
action.   C.   An Extra Contractual Obligation and/or Loss in Excess of Policy
Limits shall be deemed to have occurred on the same date as the loss covered
under the Company’s Policy, and shall constitute part of the original loss.   D.
  For the purposes of the Loss in Excess of Policy Limits coverage hereunder,
the word “Loss” shall mean any amounts for which the Company would have been
contractually liable to pay had it not been for the limit of the original
Policy.   E.   Loss Adjustment Expense in respect of Extra Contractual
Obligations and/or Loss in Excess of Policy Limits shall be covered hereunder in
the same manner as other Loss Adjustment Expense.   F.   However, this Article
shall not apply where the loss has been incurred due to final legal adjudication
of fraud of a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.   G.   In no event shall
coverage be provided to the extent not permitted under law.

ARTICLE 14
NET RETAINED LIABILITY

A.   This Contract applies only to that portion of any loss that the Company
retains net for its own account (prior to deduction of any reinsurance that
inures solely to the benefit of the Company).   B.   The amount of the
Reinsurer’s liability hereunder in respect of any loss or losses shall not be
increased by reason of the inability of the Company to collect from any other
reinsurer(s), whether specific or general, any amounts that may have become due
from such reinsurer(s), whether such inability arises from the insolvency of
such other reinsurer(s) or otherwise.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  18 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
ARTICLE 15
ORIGINAL CONDITIONS
All reinsurance under this Contract shall be subject to the same rates, terms,
conditions, waivers and interpretations, and to the same modifications and
alterations as the respective Policies of the Company. However, in no event
shall this be construed in any way to provide coverage outside the terms and
conditions set forth in this Contract.
ARTICLE 16
NO THIRD PARTY RIGHTS
This Contract is solely between the Company and the Reinsurer, and in no
instance shall any insured, claimant or other third party have any rights under
this Contract except as may be expressly provided otherwise herein.
ARTICLE 17
NOTICE OF LOSS AND LOSS SETTLEMENTS

A.   The Company shall advise the Reinsurer promptly of all losses that, in the
opinion of the Company, may result in a claim hereunder and of all subsequent
developments thereto that may materially affect the position of the Reinsurer.  
B.   The Company alone and at its full discretion shall adjust, settle or
compromise all claims and losses.   C.   As respects losses subject to this
Contract, all loss settlements made by the Company, whether under strict Policy
terms or by way of compromise, and any Extra Contractual Obligations and/or Loss
in Excess of Policy Limits, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay or allow, as the case may be, its share of each such
settlement immediately upon receipt of proof of loss.

ARTICLE 18
SALVAGE AND SUBROGATION

A.   Salvages and all recoveries (including amounts due from all reinsurances
that inure to the benefit of this Contract, whether recovered or not), shall be
first deducted from such loss to arrive at the amount of liability attaching
hereunder.   B.   All salvages, recoveries or payments recovered or received
subsequent to loss settlement hereunder shall be applied as if recovered or
received prior to the aforesaid settlement, and all necessary adjustments shall
be made by the parties hereto.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  19 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]
ARTICLE 19
LATE PAYMENTS

A.   In the event any payment due from the Reinsurer to the Company after the
expiration of this Contract is not received by the Intermediary by the payment
due date, the Company may, by notifying the Intermediary in writing, require the
Reinsurer to pay, and the Reinsurer agrees to pay, an interest penalty on the
amount past due calculated for each such payment on the last business day of
each month as follows:

  1.   The number of full days that have expired since the overdue date or the
last monthly calculation, whichever the lesser; times     2.   1/365th of the
sum of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made plus 1%; times     3.   The amount past due, including accrued interest.

    Interest shall accumulate until payment of the original amount due plus
interest penalties has been received by the Intermediary.   B.   This Article
applies only to amounts for which the demand for payment is received by the
Reinsurer after the Company has paid the entire reinsurance premium for the term
of this Contract, as provided in the Premium Article.   C.   The due date shall
be the date on which the demand for payment is received by the Reinsurer, and
the amount shall be deemed to be overdue 30 days thereafter.   D.   If the
information contained in the Company’s demand for payment is insufficient or not
in accordance with the conditions of this Contract, then within 30 days the
Reinsurer shall request from the Company all additional information necessary to
validate its claim and the payment due date as defined in paragraph C shall be
deemed to be the date upon which the Reinsurer received the requested additional
information. This paragraph is only for the purpose of establishing when a
payment is overdue, and shall not alter the provisions of the Notice of Loss and
Loss Settlements Article or other pertinent contractual stipulations.   E.  
Should the Reinsurer dispute a claim presented by the Company and the timeframe
set out in paragraph C be exceeded, interest as stipulated in paragraph A shall
be payable for the entire overdue period, but only for the amount of the final
settlement with the Reinsurer.   F.   In the event arbitration is necessary to
settle a dispute, the panel shall have the authority to make a determination
awarding interest to the Company. Interest, if any, awarded by the panel shall
supersede the interest amounts outlined herein.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  20 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

G.   Any interest owed pursuant to this Article may be waived by the Company.
Waiver of such interest, however, shall not affect the Company’s rights to other
interest amounts due as a result of this Article.

ARTICLE 20
OFFSET
Each party hereto shall have, and may exercise at any time and from time to
time, the right to offset any and all balances due from a party to the other
arising under this Contract. In the event of the insolvency of a party hereto,
offsets shall only be allowed in accordance with the provisions of any
applicable law governing offset entitlement.
ARTICLE 21
CURRENCY

A.   Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.   B.   For purposes of this Contract, where
the Company receives premiums or pays losses in currencies other than United
States Dollars, such premiums or losses shall be converted into United States
Dollars at the actual rates of exchange at which these premiums or losses are
entered in the Company’s books.

ARTICLE 22
UNAUTHORIZED REINSURANCE

A.   This Article applies only to the extent a Subscribing Reinsurer does not
qualify for credit with any insurance regulatory authority having jurisdiction
over the Company’s reserves.   B.   The Company agrees, in respect of its
Policies or bonds falling within the scope of this Contract, that when it files
with its insurance regulatory authority, or sets up on its books liabilities as
required by law, it shall forward to the Reinsurer a statement showing the
proportion of such liabilities applicable to the Reinsurer. The “Reinsurer’s
Obligations” shall be defined as follows:

  1.   unearned premium (if applicable);     2.   known outstanding losses that
have been reported to the Reinsurer and Loss Adjustment Expense relating
thereto;     3.   losses and Loss Adjustment Expense paid by the Company but not
recovered from the Reinsurer;

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  21 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  4.   losses incurred but not reported and Loss Adjustment Expense relating
thereto;     5.   all other amounts for which the Company cannot take credit on
its financial statements unless funding is provided by the Reinsurer.

C.   The Reinsurer’s Obligations shall be funded by funds withheld, cash
advances, Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have
the option of determining the method of funding provided it is acceptable to the
insurance regulatory authorities having jurisdiction over the Company’s
reserves.   D.   When funding by an LOC, the Reinsurer agrees to apply for and
secure timely delivery to the Company of a clean, irrevocable and unconditional
LOC issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company’s reserves in an
amount equal to the Reinsurer’s Obligations. Such LOC shall be issued for a
period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.   E.   The Reinsurer and
the Company agree that any funding provided by the Reinsurer pursuant to the
provisions of this Contract may be drawn upon at any time, notwithstanding any
other provision of this Contract, and be utilized by the Company or any
successor, by operation of law, of the Company including, without limitation,
any liquidator, rehabilitator, receiver or conservator of the Company, for the
following purposes, unless otherwise provided for in a separate Trust Agreement:

  1.   to reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and that has not been otherwise
paid;     2.   to make refund of any sum that is in excess of the actual amount
required to pay the Reinsurer’s Obligations under this Contract (or in excess of
102% of the Reinsurer’s Obligations, if funding is provided by a Trust
Agreement);     3.   to fund an account with the Company for the Reinsurer’s
Obligations. Such cash deposit shall be held in an interest bearing account
separate from the Company’s other assets, and interest thereon not in excess of
the prime rate shall accrue to the benefit of the Reinsurer. Any taxes payable
on accrued interest shall be paid out of the assets in the account that are in
excess of the Reinsurer’s Obligations (or in excess of 102% of the Reinsurer’s
Obligations, if funding is provided by a Trust Agreement). If the assets are
inadequate to pay taxes, any taxes due shall be paid by the Reinsurer;     4.  
to pay the Reinsurer’s share of any other amounts the Company claims are due
under this Contract.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  22 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

F.   If the amount drawn by the Company is in excess of the actual amount
required for E(1) or E(3), or in the case of E(4), the actual amount determined
to be due, the Company shall promptly return to the Reinsurer the excess amount
so drawn. All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.   G.   The issuing bank
shall have no responsibility whatsoever in connection with the propriety of
withdrawals made by the Company or the disposition of funds withdrawn, except to
ensure that withdrawals are made only upon the order of properly authorized
representatives of the Company.   H.   At annual intervals, or more frequently
at the discretion of the Company, but never more frequently than quarterly, the
Company shall prepare a specific statement of the Reinsurer’s Obligations for
the sole purpose of amending the LOC or other method of funding, in the
following manner:

  1.   If the statement shows that the Reinsurer’s Obligations exceed the
balance of the LOC as of the statement date, the Reinsurer shall, within 30 days
after receipt of the statement, secure delivery to the Company of an amendment
to the LOC increasing the amount of credit by the amount of such difference.
Should another method of funding be used, the Reinsurer shall, within the time
period outlined above, increase such funding by the amount of such difference.  
  2.   If, however, the statement shows that the Reinsurer’s Obligations are
less than the balance of the LOC (or that 102% of the Reinsurer’s Obligations
are less than the trust account balance if funding is provided by a Trust
Agreement), as of the statement date, the Company shall, within 30 days after
receipt of written request from the Reinsurer, release such excess credit by
agreeing to secure an amendment to the LOC reducing the amount of credit
available by the amount of such excess credit. Should another method of funding
be used, the Company shall, within the time period outlined above, decrease such
funding by the amount of such excess.

ARTICLE 23
TAXES

A.   In consideration of the terms under which this Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.

B. 1.   Each Subscribing Reinsurer has agreed to allow, for the purpose of
paying the Federal Excise Tax, the applicable percentage of the premium payable
hereon (as imposed under the Internal Revenue Code) to the extent such premium
is subject to Federal Excise Tax.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  23 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER LOGO) [w82113w8211301.gif]

  2.   In the event of any return of premium becoming due hereunder, the
Subscribing Reinsurer shall deduct the applicable percentage of the premium from
the amount of the return, and the Company or its agent should take steps to
recover the Tax from the U.S. Government.

ARTICLE 24
ACCESS TO RECORDS
The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, underwriting, accounting or claim files (“Records”) relating to
business reinsured under this Contract during regular business hours after
giving five working days’ prior notice. This right shall be exercisable during
the term of this Contract or after the expiration of this Contract.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the Records of the Company if it is not current in all undisputed payments due
the Company.
ARTICLE 25
CONFIDENTIALITY

A.   The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract (“Confidential
Information”) are proprietary and confidential to the Company. Confidential
Information shall not include documents, information or data that the Reinsurer
can show:

  1.   are publicly known or have become publicly known through no unauthorized
act of the Reinsurer;     2.   have been rightfully received from a third person
without obligation of confidentiality; or     3.   were known by the Reinsurer
prior to the placement of this Contract without an obligation of
confidentiality.

B.   Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except:

  1.   when required by retrocessionaires subject to the business ceded to this
Contract;     2.   when required by regulators performing an audit of the
Reinsurer’s records and/or financial condition; or     3.   when required by
external auditors performing an audit of the Reinsurer’s records in the normal
course of business.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  24 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

    Further, the Reinsurer agrees not to use any Confidential Information for
any purpose not related to the performance of its obligations or enforcement of
its rights under this Contract.   C.   Notwithstanding the above, in the event
that the Reinsurer is required by court order, other legal process or any
regulatory authority to release or disclose any or all of the Confidential
Information, the Reinsurer agrees to provide the Company with written notice of
same at least 10 days prior to such release or disclosure and to use its best
efforts to assist the Company in maintaining the confidentiality provided for in
this Article.   D.   The provisions of this Article shall extend to the
officers, directors, shareholders and employees of the Reinsurer and its
affiliates, and shall be binding upon their successors and assigns.

ARTICLE 26
INDEMNIFICATION AND ERRORS AND OMISSIONS

A.   The Reinsurer is reinsuring, subject to the terms and conditions of this
Contract, the obligations of the Company under any Policy. The Company shall be
the sole judge as to:

  1.   what shall constitute a claim or loss covered under any Policy;     2.  
the Company’s liability thereunder;     3.   the amount or amounts that it shall
be proper for the Company to pay thereunder.

B.   The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any Policy.   C.   Any
inadvertent error, omission or delay in complying with the terms and conditions
of this Contract shall not be held to relieve either party hereto from any
liability that would attach to it hereunder if such error, omission or delay had
not been made, provided such error, omission or delay is rectified immediately
upon discovery.

ARTICLE 27
INSOLVENCY

A.   If more than one reinsured company is referenced within the definition of
“Company” in the Preamble to this Contract, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state’s laws shall prevail.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  25 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

B.   In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company, or to its liquidator, receiver, conservator or
statutory successor, either: (1) on the basis of the liability of the Company,
or (2) on the basis of claims filed and allowed in the liquidation proceeding,
whichever may be required by applicable statute, without diminution because of
the insolvency of the Company or because the liquidator, receiver, conservator
or statutory successor of the Company has failed to pay all or a portion of any
claim. It is agreed, however, that the liquidator, receiver, conservator or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim against the Company indicating the Policy or bond
reinsured, which claim would involve a possible liability on the part of the
Reinsurer within a reasonable time after such claim is filed in the conservation
or liquidation proceeding or in the receivership, and that during the pendency
of such claim, the Reinsurer may investigate such claim and interpose, at its
own expense, in the proceeding where such claim is to be adjudicated any defense
or defenses that it may deem available to the Company or its liquidator,
receiver, conservator or statutory successor. The expense thus incurred by the
Reinsurer shall be chargeable, subject to the approval of the court, against the
Company as part of the expense of conservation or liquidation to the extent of a
pro rata share of the benefit that may accrue to the Company solely as a result
of the defense undertaken by the Reinsurer.   C.   Where two or more reinsurers
are involved in the same claim and a majority in interest elect to interpose
defense to such claim, the expense shall be apportioned in accordance with the
terms of this reinsurance Contract as though such expense had been incurred by
the Company.   D.   As to all reinsurance made, ceded, renewed or otherwise
becoming effective under this Contract, the reinsurance shall be payable as set
forth above by the Reinsurer to the Company or to its liquidator, receiver,
conservator or statutory successor, (except as provided by Section 4118(a)(1)(A)
of the New York Insurance Law, provided the conditions of 1114(c) of such law
have been met, if New York law applies) or except (1) where the Contract
specifically provides another payee in the event of the insolvency of the
Company, or (2) where the Reinsurer, with the consent of the direct insured or
insureds, has assumed such Policy obligations of the Company as direct
obligations of the Reinsurer to the payees under such Policies and in
substitution for the obligations of the Company to such payees. Then, and in
that event only, the Company, with the prior approval of the certificate of
assumption on New York risks by the Superintendent of Insurance of the State of
New York, or with the prior approval of such other regulatory authority as may
be applicable, is entirely released from its obligation and the Reinsurer shall
pay any loss directly to payees under such Policy.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  26 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]
ARTICLE 28
ARBITRATION

A.   Any dispute arising out of the interpretation, performance or breach of
this Contract, including the formation or validity thereof, shall be submitted
for decision to a panel of three arbitrators. Notice requesting arbitration
shall be in writing and sent certified or registered mail, return receipt
requested.   B.   One arbitrator shall be chosen by each party and the two
arbitrators shall then choose an impartial third arbitrator who shall preside at
the hearing. If either party fails to appoint its arbitrator within 30 days
after being requested to do so by the other party, the latter, after 10 days’
prior notice by certified or registered mail of its intention to do so, may
appoint the second arbitrator.   C.   If the two arbitrators do not agree on a
third arbitrator within 60 days of their appointment, the third arbitrator shall
be chosen in accordance with the procedures for selecting the third arbitrator
in force on the date the arbitration is demanded, established by the AIDA
Reinsurance and Insurance Arbitration Society — U.S. (ARIAS). The arbitrators
shall be persons knowledgeable about insurance and reinsurance who have no
personal or financial interest in the result of the arbitration. If a member of
the panel dies, becomes disabled or is otherwise unwilling or unable to serve, a
substitute shall be selected in the same manner as the departing member was
chosen and the arbitration shall continue.   D.   Within 30 days after all
arbitrators have been appointed, the panel shall meet and determine timely
periods for briefs, discovery procedures and schedules of hearings.   E.   The
panel shall be relieved of all judicial formality and shall not be bound by the
strict rules of procedure and evidence. Notwithstanding anything to the contrary
in this Contract, the arbitrators may at their discretion, consider underwriting
and placement information provided by the Company to the Reinsurer, as well as
any correspondence exchanged by the parties that is related to this Contract.
The arbitration shall take place in Wilkes-Barre, Pennsylvania, or at such other
place as the parties shall agree. The decision of any two arbitrators shall be
in writing and shall be final and binding. The panel is empowered to grant
interim relief as it may deem appropriate.   F.   The panel shall interpret this
Contract as an honorable engagement rather than as merely a legal obligation and
shall make its decision considering the custom and practice of the applicable
insurance and reinsurance business as promptly as possible after the hearings.
Judgment upon an award may be entered in any court having jurisdiction thereof.
  G.   Each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  27 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

    and expenses as it considers appropriate, including but not limited to
attorneys’ fees, to the extent permitted by law.   H.   At the Company’s option,
if more than one Subscribing Reinsurer is involved in arbitration relating to
this Contract, where there are common questions of law or fact and a possibility
of conflicting awards or inconsistent results, all such Subscribing Reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the Subscribing
Reinsurers constituting the one party. However, the Subscribing Reinsurers shall
have the right to assert several, rather than joint defenses or claims, and to
be represented by separate counsel.   I.   If any Subscribing Reinsurer has
subscribed to other reinsurance agreements with the Company, under which a
dispute has arisen where there are common questions of law or fact with the
dispute being arbitrated under this Contract, and a possibility of conflicting
awards or inconsistent results, then the Subscribing Reinsurer, at the Company’s
request, shall arbitrate all such reinsurance disputes involving the same loss
in one consolidated proceeding, subject to the provisions of this Article. The
provisions of this Article shall govern any arbitration involving multiple
agreements between the Company and Subscribing Reinsurer, regardless of whether
the other agreement(s) was entered into before or after the effective date of
this Contract.   J.   If more than one of the Subscribing Reinsurers are
involved in an arbitration as respondent, the time for the appointment of their
party-appointed arbitrator shall be extended to 60 days. This provision shall
not change the liability of each of the Subscribing Reinsurers under the terms
of this Contract from several to joint.

ARTICLE 29
SERVICE OF SUIT

A.   This Article applies only to those Subscribing Reinsurers not domiciled in
the United States of America, and/or not authorized in any state, territory
and/or district of the United States of America where authorization is required
by insurance regulatory authorities.   B.   This Article shall not be read to
conflict with or override the obligations of the parties to arbitrate their
disputes as provided for in the Arbitration Article. This Article is intended as
an aid to compelling arbitration or enforcing such arbitration or arbitral
award, not as an alternative to the Arbitration Article for resolving disputes
arising out of this Contract.   C.   In the event of the failure of the
Reinsurer to pay any amount claimed to be due hereunder, the Reinsurer, at the
request of the Company, shall submit to the jurisdiction of a court of competent
jurisdiction within the United States. Nothing in this Article constitutes or
should be understood to constitute a waiver of the Reinsurer’s rights to
commence an action in any court of competent jurisdiction in the United States,
to remove an action to a United States District Court, or to seek a transfer of
a case to another court as permitted by

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  28 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

    the laws of the United States or of any state in the United States. The
Reinsurer, once the appropriate court is selected, whether such court is the one
originally chosen by the Company and accepted by the Reinsurer or is determined
by removal, transfer, or otherwise, as provided for above, shall comply with all
requirements necessary to give said court jurisdiction and, in any suit
instituted against the Reinsurer upon this Contract, shall abide by the final
decision of such court or of any appellate court in the event of an appeal.   D.
  Service of process in such suit may be made upon Messrs. Mendes and Mount, 750
Seventh Avenue, New York, New York 10019-6829, or another party specifically
designated in the applicable Interests and Liabilities Agreement attached
hereto. The above-named are authorized and directed to accept service of process
on behalf of the Reinsurer in any such suit.   E.   Further, pursuant to any
statute of any state, territory or district of the United States that makes
provision therefor, the Reinsurer hereby designates the Superintendent,
Commissioner or Director of Insurance, or other officer specified for that
purpose in the statute, or his successor or successors in office, as its true
and lawful attorney upon whom may be served any lawful process in any action,
suit or proceeding instituted by or on behalf of the Company or any beneficiary
hereunder arising out of this Contract, and hereby designates the above-named as
the person to whom the said officer is authorized to mail such process or a true
copy thereof.

ARTICLE 30
SEVERABILITY
If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.
ARTICLE 31
GOVERNING LAW
This Contract shall be governed as to performance, administration and
interpretation by the laws of the Commonwealth of Pennsylvania, exclusive of
conflict of law rules. However, with respect to credit for reinsurance, the
rules of all applicable states shall apply.
ARTICLE 32
ENTIRE AGREEMENT
This Contract sets forth all of the duties and obligations between the Company
and the Reinsurer and supersedes any and all prior or contemporaneous written
agreements with respect to matters

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  29 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]
referred to in this Contract. This Contract may not be modified or changed
except by an amendment to this Contract in writing signed by both parties.
ARTICLE 33
NON-WAIVER
The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights contained in this Contract nor prevent either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such remedy in the future.
ARTICLE 34
INTERMEDIARY
Guy Carpenter & Company, LLC, is hereby recognized as the Intermediary
negotiating this Contract for all business hereunder. All communications
(including notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expenses, salvages, and loss settlements) relating
thereto shall be transmitted to the Company or the Reinsurer through Guy
Carpenter & Company, LLC, Two Logan Square, Philadelphia, Pennsylvania
19103-2772. Payments by the Company to the Intermediary shall be deemed payment
to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed
payment to the Company only to the extent that such payments are actually
received by the Company.
ARTICLE 35
MODE OF EXECUTION

A.   This Contract may be executed by:

  1.   an original written ink signature of paper documents;     2.   an
exchange of facsimile copies showing the original written ink signature of paper
documents;     3.   electronic signature technology employing computer software
and a digital signature or digitizer pen pad to capture a person’s handwritten
signature in such a manner that the signature is unique to the person signing,
is under the sole control of the person signing, is capable of verification to
authenticate the signature and is linked to the document signed in such a manner
that if the data is changed, such signature is invalidated.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  30 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

B.   The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of this Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  31 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]
IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this _____day of __________, in the year of
20_.
PENN MILLERS INSURANCE COMPANY
AMERICAN MILLERS INSURANCE COMPANY
UMBRELLA QUOTA SHARE AND EXCESS CESSIONS REINSURANCE CONTRACT

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  32 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]
NUCLEAR INCIDENT EXCLUSION CLAUSE — LIABILITY — REINSURANCE — U.S.A.

(1)   This reinsurance does not cover any loss or liability accruing to the
Reassured as a member of, or subscriber to, any association of insurers or
reinsurers formed for the purpose of covering nuclear energy risks or as a
direct or indirect reinsurer of any such member, subscriber or association.  
(2)   Without in any way restricting the operation of paragraph (1) of this
Clause it is understood and agreed that for all purposes of this reinsurance all
the original policies of the Reassured (new, renewal and replacement) of the
classes specified in Clause II of this paragraph (2) from the time specified in
Clause III in this paragraph (2) shall be deemed to include the following
provision (specified as the Limited Exclusion Provision):       Limited
Exclusion Provision.*

  I.   It is agreed that the policy does not apply under any liability coverage,
to

     injury, sickness, disease, death or destruction
     bodily injury or property damage

      with respect to which an insured under the policy is also an insured under
a nuclear energy liability policy issued by Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy Liability Underwriters or Nuclear Insurance
Association of Canada, or would be an insured under any such policy but for its
termination upon exhaustion of its limit of liability.     II.   Family
Automobile Policies (liability only), Special Automobile Policies (private
passenger automobiles, liability only), Farmers Comprehensive Personal Liability
Policies (liability only), Comprehensive Personal Liability Policies (liability
only) or policies of a similar nature; and the liability portion of combination
forms related to the four classes of policies stated above, such as the
Comprehensive Dwelling Policy and the applicable types of Homeowners Policies.  
  III.   The inception dates and thereafter of all original policies as
described in II above, whether new, renewal or replacement, being policies which
either

  (a)   become effective on or after 1st May, 1960, or     (b)   become
effective before that date and contain the Limited Exclusion Provision set out
above;

      provided this paragraph (2) shall not be applicable to Family Automobile
Policies, Special Automobile Policies, or policies or combination policies of a
similar nature, issued by the Reassured on New York risks, until 90 days
following approval of the Limited Exclusion Provision by the Governmental
Authority having jurisdiction thereof.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  33 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

(3)   Except for those classes of policies specified in Clause II of paragraph
(2) and without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that for all purposes of this reinsurance
the original liability policies of the Reassured (new, renewal and replacement)
affording the following coverages:

      Owners, Landlords and Tenants Liability, Contractual Liability, Elevator
Liability, Owners or Contractors (including railroad) Protective Liability,
Manufacturers and Contractors Liability, Product Liability, Professional and
Malpractice Liability, Storekeepers Liability, Garage Liability, Automobile
Liability (including Massachusetts Motor Vehicle or Garage Liability)

    shall be deemed to include, with respect to such coverages, from the time
specified in Clause V of this paragraph (3), the following provision (specified
as the Broad Exclusion Provision):       Broad Exclusion Provision.*       It is
agreed that the policy does not apply:

  I.   Under any Liability Coverage, to         injury, sickness, disease, death
or destruction         bodily injury or property damage

  (a)   with respect to which an insured under the policy is also an insured
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters or Nuclear
Insurance Association of Canada, or would be an insured under any such policy
but for its termination upon exhaustion of its limit of liability; or     (b)  
resulting from the hazardous properties of nuclear material and with respect to
which (1) any person or organization is required to maintain financial
protection pursuant to the Atomic Energy Act of 1954, or any law amendatory
thereof, or (2) the insured is, or had this policy not been issued would be,
entitled to indemnity from the United States of America, or any agency thereof,
under any agreement entered into by the United States of America, or any agency
thereof, with any person or organization.

  II.   Under any Medical Payments Coverage, or under any Supplementary Payments
Provision relating to

      immediate medical or surgical relief         first aid,

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  34 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

      to expenses incurred with respect to

      bodily injury, sickness, disease or death         bodily injury

      resulting from the hazardous properties of nuclear material and arising
out of the operation of a nuclear facility by any person or organization.

III.   Under any Liability Coverage, to

      injury, sickness, disease, death or destruction         bodily injury or
property damage

      resulting from the hazardous properties of nuclear material, if

  (a)   the nuclear material (1) is at any nuclear facility owned by, or
operated by or on behalf of, an insured or (2) has been discharged or dispersed
therefrom;     (b)   the nuclear material is contained in spent fuel or waste at
any time possessed, handled, used, processed, stored, transported or disposed of
by or on behalf of an insured; or     (c)   the

      injury, sickness, disease, death or destruction         bodily injury or
property damage

      arises out of the furnishing by an insured of services, materials, parts
or equipment in connection with the planning, construction, maintenance,
operation or use of any nuclear facility, but if such facility is located within
the United States of America, its territories or possessions or Canada, this
exclusion (c) applies only to

      injury to or destruction of property at such nuclear facility.        
property damage to such nuclear facility and any property thereat.

  IV.   As used in this endorsement:         “hazardous properties” include
radioactive, toxic or explosive properties; “nuclear material” means source
material, special nuclear material or byproduct material; “source material”,
“special nuclear material”, and “byproduct material” have the meanings given
them in the Atomic Energy Act of 1954 or in any law amendatory thereof; “spent
fuel” means any fuel element or fuel component, solid or liquid,

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  35 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

      which has been used or exposed to radiation in a nuclear reactor; “waste”
means any waste material (1) containing byproduct material other than the
tailings or wastes produced by the extraction or concentration of uranium or
thorium from any ore processed primarily for its source material content and
(2) resulting from the operation by any person or organization of any nuclear
facility included under the first two paragraphs of the definition of nuclear
facility; “nuclear facility” means

  (a)   any nuclear reactor,     (b)   any equipment or device designed or used
for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing spent fuel, or (3) handling, processing or packaging waste,     (c)  
any equipment or device used for the processing, fabricating or alloying of
special nuclear material if at any time the total amount of such material in the
custody of the insured at the premises where such equipment or device is located
consists of or contains more than 25 grams of plutonium or uranium 233 or any
combination thereof, or more than 250 grams of uranium 235,     (d)   any
structure, basin, excavation, premises or place prepared or used for the storage
or disposal of waste,

      and includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations;
“nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material;         With respect to injury to or destruction of
property, the word “injury” or “destruction” includes all forms of radioactive
contamination of property. “property damage” includes all forms of radioactive
contamination of property.     V.   The inception dates and thereafter of all
original policies affording coverages specified in this paragraph (3), whether
new, renewal or replacement, being policies which become effective on or after
1st May, 1960, provided this paragraph (3) shall not be applicable to

  (i)   Garage and Automobile Policies issued by the Reassured on New York
risks, or     (ii)   statutory liability insurance required under Chapter 90,
General Laws of Massachusetts,

      until 90 days following approval of the Broad Exclusion Provision by the
Governmental Authority having jurisdiction thereof.

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  36 of 37    

 



--------------------------------------------------------------------------------



 



(GUY CARPENTER GRAPHIC) [w82113w8211301.gif]

(4)   Without in any way restricting the operation of paragraph (1) of this
Clause, it is understood and agreed that paragraphs (2) and (3) above are not
applicable to original liability policies of the Reassured in Canada and that
with respect to such policies this Clause shall be deemed to include the Nuclear
Energy Liability Exclusion Provisions adopted by the Canadian Underwriters’
Association or the Independent Insurance Conference of Canada.

*NOTE. The words printed in italics in the Limited Exclusion Provision and in
the Broad Exclusion Provision shall apply only in relation to original liability
policies which include a Limited Exclusion Provision or a Broad Exclusion
Provision containing those words.

          NOTES:   Wherever used herein the terms:
 
       
 
  “Reassured”   shall be understood to mean “Company”, “Reinsured”, “Reassured”
or whatever other term is used in the attached reinsurance document to designate
the reinsured company or companies.
 
       
 
  “Agreement”   shall be understood to mean “Agreement”, “Contract”, “Policy” or
whatever other term is used to designate the attached reinsurance document.
 
       
 
  “Reinsurers”   shall be understood to mean “Reinsurers”, “Underwriters” or
whatever other term is used in the attached reinsurance document to designate
the reinsurer or reinsurers.

21/9/67
NMA 1590 (amended)

         
Effective: January 1, 2011
      DOC: January 21, 2011
U6W20001
  37 of 37    

 